Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Group I, claim(s) 1-8, drawn to a first assembly.
Group II, claim(s) 12, drawn to a first PV module.
Group III, claim(s) 14-17, drawn to a second PV module (lacking “plurality of protrusions”).
Group IV, claim(s) 18-20, and 22-25, drawn to a first support.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the recited claims, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Corrales et al. (WO 2008/073905) (cited in IDS dated 8/24/2020) (and Corrales (US 2008/0135088)).  
Corrales et al. discloses disclose an assembly for mounting to a photovoltaic module (Figs. 1- 2C, 8E, 8G, I IA, 12A, paragraphs 00105-00111, 00120-00121, the photovoltaic module having a radiation receiving surface and a second surface opposite the radiation receiving surface, at least one of the radiation receiving surface and the second surface also being arranged to transmit radiation (a photovoltaic module 100-M having radiation receiving surface and the opposite second surface, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721